DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 3, 4, 5, 8, 9, 10, 14, 19, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kornbluh (US 9266233 B2), hereafter Kornbluh.
Regarding claim 1, Kornbluh teaches a device for use with an exosuit comprising:
A housing (Col. 89, Lines 50-64, user interface is a tablet and tablet contains a housing);
Communications circuitry operative to communicate with the exosuit (Col. 9, Line 66 – Col. 10, Line 24, communication enabled between user interface and exosuit);
An interactive display exposed through an opening of the housing (Col. 89, Line 65- Col. 90, Line 16, user interface is a tablet, i.e. interactive display); and
A processor positioned within the housing and is configured to:
Display, on the interactive display, a plurality of exosuit control buttons, wherein each exosuit control button corresponds to at least one power layer of the exosuit responsible for implementing exosuit assistance associated with that particular exosuit control button (Col. 90, Line 51- Col. 91, Line 14, sliders used to set limits on actuation);
Receive data from the exosuit via the communications circuitry, the data comprising data corresponding to the at least one power layer associated with each of the exosuit control buttons (Col. 90, Line 32-50, whether an element of the exosuit is being actuated is determined); and
Change a visual element of at least one of the exosuit control buttons based on the received data (Col. 90, Line 32-50, color of element being actuated is changed).

Regarding claim 2, Kornbluh teaches the device of claim 1, wherein the visual element further comprises a countdown timer that graphically illustrates when the at least one power layer associated with one of the exosuit control buttons is going to activate (Col. 91, Lines 35-67, display shows countdown to the time when the exosuit will actuate a jump, i.e. jump activates power layers).

	Regarding claim 3, Kornbluh teaches the device of claim 2, further comprising wherein when the countdown timer expires, the at least one power layer associated with one of the exosuit control buttons is activated (Col. 91, Lines 35-67, display shows countdown to the time when the exosuit will actuate a jump).

Regarding claim 4, Kornbluh teaches the device of claim 1, further comprising wherein the visual element changes from an inactive state to an active state, wherein in the inactive state, the at least one power layer associated with one of the exosuit control buttons is not activated, and wherein in the active state, the at least one power layer associated with one of the exosuit control buttons is activated (Col. 90, Line 32-50, color of element based on actuation status).

Regarding claim 5, Kornbluh teaches the device of claim 1, further comprising wherein the processor is further configured to:
Receive user selection of one of the displayed plurality of exosuit control buttons (Fig. 21B, actuator configuration screen having control buttons  ); and
Display, on the interactive display (Fig. 21B, actuator configuration screen), a configuration screen comprising:
An ON/OFF toggle switch operative to enable or disable the at least one power associated with the selected exosuit control button (Col. 90, Lines 17-31, magnitude of actuator force changed by slider, Examiner’s Note, setting the actuator force to 0 would be functionally equivalent to turning the actuator off); and
A force quantity control to set a level of assistance force applied by the at least one power layer associated with the selected exosuit control button (Col. 90, Lines 17-31, magnitude of actuator force changed by slider).

Regarding claim 8, Kornbluh teaches the device of claim 1, wherein the processor is further configured to:
Display, on the interactive display, a symbiosis button (Col. 48, Lines 33-50, touchscreen presents operating modes, note symbiosis is interpreted to how operating modes help user, i.e. the symbiotic relationship between operating mode and user);
Receive user selection of the symbiosis button (Col. 48, Lines 33-50, user selects operating modes);
Display, on the interactive display, in response to user selection of the symbiosis button a scrollable list (Col. 48, Lines 33-50, touch screen presents a number of operating modes) comprising:
A plurality of exosuit assistance movement buttons each associated with an on/off toggle switch (Col. 48, Lines 33-50, touch screen presents a number of operating modes); and
A plurality of timer buttons corresponding to respective ones of the plurality of exosuit control buttons (Col. 91, Lines 35-67, display shows countdown to the time when the exosuit will actuate a jump), wherein each one of the plurality of timer buttons specifies a time limit and is further selectable to enable a user to define the time limit (Col 93, Line 60 – Col 94, Line 3, jump timing alterable on display).

Regarding claim 9, Kornbluh teaches a method for operating an accessory device that is in communication with an exosuit system, the method comprising:
Initiating a symbiosis mode of control for the exosuit in response to user selection of a symbiosis button on the accessory device, the symbiosis mode of control comprising (Col., 93, Line 58-62, pressing an icon allows the user to cause an application or function to be executed):
Receiving data from the exosuit system, the data comprising a determined body posture of the user wearing the exosuit suit (Col. 47, Lines 32-38, information includes the posture of the wearer’s body); 
Displaying, on an interactive display of the accessory device, a first exosuit control button comprising a first timer (Col. 91, Lines 35-67, display shows countdown to the time when the exosuit will actuate a jump); 
Activating the first timer in response to receipt of the determined body posture (Col. 47, Lines 32-38, information includes the posture of the wearer’s body, Col. 11, Lines 6-7, exosuit operated based on sensor information, Col. 91, Lines 35-67, display shows countdown to exosuit operation), wherein activating the first timer comprises displaying a countdown of the first timer and during the countdown of the first timer, the exosuit system is configuring at least one flexible linear actuator associated with at least one power layer to actuate a base tone commensurate with the determined body posture (Col. 11, Lines 6-7, sensor operated to generate data that can be used to operate exosuit, Col. 91, Lines 35-67, display shows countdown to the time when the exosuit will actuate a jump, exosuit applies forces necessary to assist the wearer to jump); and
When the first timer has elapsed, changing a display element of the first exosuit control button to indicate the exosuit enabled assistance support is ready for activation (Col. 90, Line 32-50, color of element based on actuation status), and wherein when exosuit enabled assistance support is triggered to go active, the exosuit system transitions from the base tone to active assistance support (Col. 91, Lines 35-67, exosuit applies forces necessary to assist the wearer to jump).

Regarding claim 10, Kornbluh teaches the method of claim 9, wherein the symbiosis mode of control further comprises:
Displaying, on the interactive display, a cancel button (Col. 94, Lines 3-6, home screen provides method to stop application);
Receiving user selection of the cancel button, wherein selection of the cancel button ends the active assistance support (Col. 94, Lines 3-6, home screen provides method to stop application); and
Changing the display element to indicate the exosuit enabled assistance support is not active in response to user selection of the cancel button (Col. 90, Line 32-50, color of element based on actuation status).

Regarding claim 12, Kornbluh teaches the method of claim 9, wherein the determined body posture is a physiological determination of a positional state or predicted motion state of a user of the exosuit system (Col. 47, Lines 32-38, information includes the posture of the wearer’s body).

Regarding claim 14, Kornbluh teaches the method of claim 9, wherein a time duration of the first timer is an amount of time configurable by a user via manipulation of a setting in the interactive display (Col 93, Line 60 – Col 94, Line 3, jump timing alterable on display).

Regarding claim 19, Kornbluh teaches a method for operating an accessory device that is in communication with an exosuit system, the method comprising:
Displaying, on an interactive display, a home page comprising a symbiosis/manual toggle switch and a plurality of exosuit control buttons, wherein each of the exosuit control buttons corresponds to an exosuit assistance operation (Col., 93, Line 56-62, user interface presents the user with a variety of applications and operating modes);
Receiving user selection of the symbiosis/manual toggle switch to operate the exosuit in a symbiosis mode, wherein the symbiosis mode automatically activates an exosuit assistance operation based on data received from the exosuit system (Col., 93, Line 58-62, pressing an icon allows the user to cause an application or function to be executed), and 
Wherein the exosuit control button corresponding to the exosuit assistance operation is displayed with at least one display element that changes depending on a status of the exosuit control button (Col. 90, Line 32-50, color of element based on actuation status).

Regarding claim 20, Kornbluh teaches the method of claim 19, wherein the at least one display element comprises a countdown timer that indicates when the exosuit assistance operation is ready for activation (Col. 91, Lines 35-67, display shows countdown to the time when the exosuit will actuate a jump), the method further comprising displaying a configuration screen corresponding to a selected one of the plurality of exosuit control buttons, the configurations screen comprising a force quantity control to set a level of assistance force applied by the exosuit during activation of the exosuit assistance operation corresponding to the selected exosuit control button (Col. 90, Line 51- Col. 91, Line 14, sliders used to set limits on actuation).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Kornbluh as applied to claim 1 above, and further in view of Shuttleworth (US 9930160 B2), hereafter Shuttleworth.
Regarding claim 6, Kornbluh teaches the device of claim 1, wherein the process is further configured to:
Display, on the interactive display, battery status of at least one of the power layers, wherein the battery status of each of the power layers is received from the exosuit via the communications circuitry (Col. 48, Lines 51-63, interface shows battery level)
Kornbluh fails to teach, however, wherein the processor is configured to:
Receive a user swipe input in a first direction, and wherein the display is in response to the user swipe input in a first direction.
Shuttleworth, however, does teach wherein the processor is configured to:
Receive a user swipe input in a first direction, and wherein the display is in response to the user swipe input in a first direction (Abstract, tablet in which swipe direction causes the device to behave in a specific way).
Kornbluh and Shuttleworth are analogous because they are in the same field of endeavor, user interfaces. It would have been obvious to a person having ordinary skill in the art at the effective filing date of the present invention to have included the swiping of Shuttleworth in order to provide a means of moving from one user interface to another. The motivation to combine is to allow the user to intuitively change the user interface depending on their needs.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Kornbluh as applied to claim 1 above, and further in view of Shuttleworth and Williams (US 20180329584 A1), hereafter Williams.
Regarding claim 7, Kornbluh teaches the device of claim 1, and further teaches wherein the processor is further configured to:
Display, on the interactive display, a settings screen (Col. 89, Lines 50-64, user interface allows user to alter settings) comprising:
A posture calibration button that, when selected, is operative to calibrate the exosuit (Col. 89, Lines 50-64, user interface allows user to alter parameters of the exosuit, Col. 85, Lines 9-12, parameters include calibration parameters).
Kornbluh fails to teach, however, wherein the processor is further configured to:
Receive a user swipe input in a second direction; and
Display an exosuit pairing button that, when selected, is operative to enable a user to pair the device with the exosuit.
Shuttleworth, however, does teach wherein the processor is configured to receive a user swipe input in a second direction (Abstract, tablet in which swipe direction causes the device to behave in a specific way).
Kornbluh and Shuttleworth are analogous because they are in the same field of endeavor, user interfaces. It would have been obvious to a person having ordinary skill in the art at the effective filing date of the present invention to have included the swiping of Shuttleworth in order to provide a means of moving from one user interface to another. The motivation to combine is to allow the user to intuitively change the user interface depending on their needs.
The combination of Kornbluh and Shuttleworth, however, still fails to teach wherein the processor displays an exosuit pairing button that, when selected, is operative to enable a user to pair the device with the exosuit.
Williams, however, does teach wherein there is a button use to pair the device with the exosuit (Fig. 6BN, button to pair device).
Kornbluh, Shuttleworth, and Williams are analogous because they are in the same field of endeavor, user interfaces. It would have been obvious to a person having ordinary skill in the art at the effective filing date of the present invention to have included the device pairing of Williams in order to provide a means of wireless communication. The motivation to combine is to allow the control device to be located apart from the body of the exosuit.

Claims 11, 15, 16, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kornbluh as applied to claim 9 above, and further in view of Goffer (US 20120101415 A1), hereafter Goffer.
Regarding claim 11, Kornbluh teaches the method of claim 9,  but fails to teach the symbiosis mode of control further comprising:
Receiving a new determined body posture while the first timer is counting down;
Resetting the first timer in response to receipt of the new determined body posture; and
Re-activating the first timer after the first timer has been reset and displaying the countdown of the first timer.
Goffer, however, does teach the symbiosis mode of control further comprising:
Receiving a new determined body posture while the first timer is counting down (0042, controller monitors indicated tilt, i.e. posture, timer compared to threshold);
Resetting the first timer in response to receipt of the new determined body posture (0042, timer is compared to a threshold time, Fig. 2B if no timeout, restart the tilt detection process, Examiner’s note: a restarting of the tilt detection process would reset the timer associated with the time threshold ); and
Re-activating the first timer after the first timer has been reset and displaying the countdown of the first timer (Fig. 2B, in the case of no timeout, re-start the threshold timer).
	Kornbluh and Goffer are analogous because they are in the same field of endeavor, exosuit control. It would have been obvious to a person having ordinary skill in the art at the effective filing date of the present invention to have included the body posture determination of Goffer in order to provide a means of determining if an action should go through. The motivation to combine is to ensure the only actions capable of being performed are actuated.

Regarding claim 15, Kornbluh teaches the method of claim 14, but fails to teach wherein the time duration is the amount of time the user remained in the determined posture in order to transition to the base tone.
	Goffer, however does teach wherein the time duration is the amount of time the user remained in the determined posture in order to transition to the base tone (0042, controller monitors indicated tilt, timer compared to threshold).
Kornbluh and Goffer are analogous because they are in the same field of endeavor, exosuit control. It would have been obvious to a person having ordinary skill in the art at the effective filing date of the present invention to have included the body posture determination of Goffer in order to provide a means of determining if an action should go through. The motivation to combine is to ensure the only actions capable of being performed are actuated.

Regarding claim 16, the combination of Kornbluh and Goffer teaches the method of claim 15, and Kornbluh further teaches the symbiosis mode of control further comprising:
Receiving a trigger to transition from the base tone to the active assistance support (Col. 91, Lines 35-67, after countdown, exosuit applies forces to assist the wearer to jump); and
Operating the at least one power layer to provide the active assistance support (Col. 91, Lines 35-67, exosuit applies forces to assist the wearer to jump).

Regarding claim 17, the combination of Kornbluh and Goffer teaches the method of claim 16, and Kornbluh further teaches wherein the trigger is an elapse of the first timer (Col. 91, Lines 35-67, display shows countdown to the time when the exosuit will actuate a jump).

Regarding claim 18, the combination of Kornbluh and Goffer teaches the method of claim 16, and Kornbluh further teaches wherein the trigger is included in the received data provided by the exosuit system or as an input received via the interactive display (Col., 93, Line 58-62, pressing an icon allows the user to cause an application or function to be executed).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Kornbluh as applied to claim 9 above, and further in view of Cromie (US 20180056104 A1).
Regarding claim 13, Kornbluh teaches the method of claim 9, but fails to teach wherein the base tone comprises pre-emptive tensioning of the at least one flexible linear actuator that is used to provide the exosuit enabled assistance support.
Cromie, however, does teach wherein the base tone comprises pre-emptive tensioning of the at least one flexible linear actuator that is used to provide the exosuit enabled assistance support (0085, pre-tensioning to provide additional stability).
Kornbluh and Cromie are analogous because they are in the same field of endeavor, exosuit control. It would have been obvious to a person having ordinary skill in the art at the effective filing date of the present invention to have included the pre-tensioning of Cromie in order to provide stability to the user. The motivation to combine is to ensure that the user is in a stable position before performing a maneuver.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Dalley (US 20190105215 A1) teaches an exoskeleton being operated by a mobile device with a touchscreen user interface.
	Bouteraa (“Exoskeleton Robots for Upper-Limb Rehabilitation”) teaches an exoskeleton operated via a user interface.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLAKE A WOOD whose telephone number is (571)272-6830. The examiner can normally be reached M-F, 8:00 AM to 4:30 PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Burke can be reached on 469-295-9067. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/B.A.W./                Examiner, Art Unit 3664                                                                                                                                                                                        

/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664